Citation Nr: 0740470	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-08 892	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for varicose veins 
secondary to service-connected left and right foot 
bunionectomies.

2. Entitlement to service connection for a chronic disability 
manifested by abnormal pap smears to include as an 
undiagnosed illness. 

3. Entitlement to service connection for a chronic disability 
manifested by loss of hair to include as an undiagnosed 
illness. 

4. Entitlement to a rating higher than 10 percent for an 
undiagnosed illness manifested by fatigue, weight loss, night 
sweats, and loss of appetite. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD
N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1987 to December 1988 and from August 1991 to 
February 1992.  The veteran also had a period of unverified 
service in a reserve component. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record. 

As to the claim of service connection for varicose veins, the 
Board has characterized this issue as an original claim 
because, while earlier RO decisions as well as a Board 
decision denied service connection for varicose veins, the 
earlier denials were limited in scope to a claim of direct 
service incurrence.


FINDINGS OF FACT

1. Varicose veins are not caused or made worse by the 
service-connected left and right foot bunionectomies.

2. Chronically abnormal pap smears are not currently shown.





3. A chronic disability manifested by loss of hair was not 
affirmatively shown to be present during service and hair 
loss is unrelated to a disease, injury, or event of service 
origin, including as an undiagnosed illness. 

4. The undiagnosed illness is manifested by complaints of 
fatigue, weight loss, night sweats, and loss of appetite, but 
is not manifested by mental sluggishness and constipation or 
nearly constant and restricted daily routine activities by 
less than 25 percent of the pre-illness level or by periods 
of incapacitation of at least two but less than four weeks 
total duration per year. 


CONCLUSIONS OF LAW

1. Varicose veins are not proximately due to or the result of 
the service-connected left and right foot bunionectomies.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.310 (2007).

2. Abnormal pap smears was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007). 

3. A chronic disability manifested by loss of hair to include 
as undiagnosed illness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007). 

4. The criteria for a rating higher than 10 percent for an 
undiagnosed illness manifested by fatigue, weight loss, night 
sweats, and loss of appetite have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 4.119, 
Diagnostic Code 7903, § 4.88b, Diagnostic Code 6354 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2006), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2002, in February 2003, and in March 
2006.  The veteran was notified of the evidence needed to 
substantiate the claim for secondary service connection, 
namely, evidence that current disability was caused or 
aggravated by any already service connected disability.  The 
veteran was also notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was also notified of the evidence needed to 
substantiate the claim for increase.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.  
The veteran was asked to submit any evidence that would 
include that in her possession.  The notice included, in 
general, the degree of disability assignable and the 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.   The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
subsequently readjudicated as evidenced by the supplemental 
statement of the case, dated in January 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records and private medical records.  The RO has 
also obtained VA examinations with medical opinions.  



As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims are required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). 


Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The provision of 38 C.F.R.§ 3.310(a) was 
recently amended to conform with Allen, but since VA has been 
complying with Allen since the decision was issued in 1995, 
the amendment is not a liberalizing change in the law and 
does not otherwise change the application of the 38 C.F.R. § 
3.310.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

Signs or symptoms that may be manifestations of undiagnosed 
illness include signs and symptoms involving skin and 
menstrual disorders. 38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 
38 C.F.R. § 3.317(d)(2).

Factual Background

Service medical records, including the reports of 
examinations in October 1986, in November 1988, in July 1991, 
and in August 1991, are negative for any complaint, finding, 
history, diagnosis, or treatment of abnormal pap smears or 
hair loss.

After service, varicose veins were first documented by a 
private physician in July 1992 and by VA on VA examination in 
August 1992. 

On VA examination in December 2002 for the express purpose of 
obtaining a medical opinion as to the relationship, if any, 
between the service connected left and right foot 
bunionectomies and the varicose veins first diagnosed in 
1992, the examiner, after a review of the record on appeal 
and an examination of the veteran, expressed the opinion that 
there is no relationship between the bunion condition and 
varicose veins.

After service, private medical record shows that the veteran 
had an abnormal pap smear in April 2000.  The follow-up 
culposcopy and pap smears were normal.  

On VA gynecological examination in March 2003 for the express 
purpose of obtaining a medical opinion as to whether the 
veteran had a current disability and the relationship, if 
any, between the current disability and service, the 
examiner, after a review of the record on appeal and an 
examination of the veteran, expressed the opinion that the 
veteran did not have a current disability because the 
culposcopy and pap smears following her one abnormal pap 
smear in 2000 were normal and current examination was normal.  

After service, hair loss was first documented in May 2001.  
In November 2001, the diagnosis was female pattern alopecia. 

On VA examination in March 2003 for the express purpose of 
obtaining a medical opinion as to the relationship, if any, 
between hair loss and service, the examiner, after a review 
of the record on appeal and an examination of the veteran, 
expressed the opinion that hair loss, beginning about three 
years previously, was unrelated to service in the Gulf War 
because of the nearly eight year gap in time between the 
exposure and the beginning of hair loss.  



Analysis

Varicose Veins 

As stated earlier, the claim of service connection for 
varicose veins is limited to secondary service connected as 
the Board previously denied service connection for varicose 
veins as not incurred in or aggravated by service. 

On the question of secondary service connection, the medical 
evidence related to causation consists of one VA physician's 
opinion, who expressed the opinion that there is no 
relationship between the service-connected bunion condition 
and varicose veins.  This evidence is uncontroverted and 
weighs against the claim.  

Lay evidence is competent evidence to establish a diagnosis 
of varicose veins. 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology where the determination is not medical in 
nature and is capable of lay observation, such as varicose 
veins).  

But the question presented is whether varicose veins are 
proximately due to or the result of a service-connected 
disability.  As this poses a question of medical causation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372,  (Fed. Cir. 2007).  

Therefore, the veteran's statements and testimony are not 
competent evidence on the question of medical causation, that 
is, whether varicose veins are proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a).

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable competent medical evidence to support 
the claim of service connection, as articulated above, the 
Board finds that secondary service connection is not 
warranted. 

As the Board concludes that the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Abnormal Pap Smear   

Abnormal pap smears were not affirmatively shown to be 
present during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

After service, while an abnormal pap smear was documented in 
2000, there is no evidence that the veteran has a current 
disability because the culposcopy and pap smears following 
her one abnormal pap smear in 2000 were normal and current 
examination was normal.  

To the extent the veteran is competent to describe symptoms 
of an abnormal pap smear, which are within her knowledge and 
personal observation, once her  statement goes beyond the 
matters within her knowledge and personal observation, that 
is, that she suffers from a disability associated with an 
abnormal pap smear, her statements and testimony are not 
competent evidence because the matter requires competent 
medical evidence to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer a medical diagnosis of a pap smear, which 
is based on a laboratory finding.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, an abnormal pap smear is not a 
condition under case law, where lay observation has been 
found to be competent and the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  Where 
as here, the medical diagnosis of an abnormal pap smear is 
not within the knowledge of the veteran as a lay person, the 
lay evidence as to the presence of such a disability is not 
competent evidence.  Moreover, there must be a current 
disability resulting, which is not shown by competent 
evidence of record.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Without competent evidence that the veteran has a 
current disability manifested by abnormal pap smears, there 
is no valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

For this reason, the Board does not reach the question of an 
undiagnosed illness as there is no current disability 
manifested by chronic abnormal pap smears. 

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable competent medical evidence to support 
the claim of service connection, as articulated above, the 
Board finds that service connection is not warranted. 

As the Board concludes that the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


Hair Loss 

Hair loss was not affirmatively shown to be present during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).



After service, hair loss was documented in 2001.  On VA 
examination in March 2003, the examiner expressed the opinion 
that hair loss, beginning about three years previously, was 
unrelated to service in the Gulf War because of the nearly 
eight year gap in time between the exposure and the beginning 
of hair loss.  This evidence is uncontroverted by competent 
evidence, which weighs against the claim. Also, hair loss has 
been associated with known clinical diagnoses, that is, 
female pattern alopecia.  For this reason, the presumption of 
service connection due to an undiagnosed illness also does 
not apply.  38 C.F.R. § 3.317(a)(1).

As for the veteran's statements and testimony as well as the 
statements from her mother and hair dresser, relating hair 
loss to military service, where as here, the question is one 
of medical causation, competent medical evidence is required 
to substantiate the claim because a lay person is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  38 C.F.R. § 3.159; Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
statements and testimony are not competent evidence on the 
question of medical causation, that is, the relationship 
between hair loss and service. 

As the Board may consider only independent medical evidence 
to support its finding as to a question of medical causation, 
and as the preponderance of the evidence is against the claim 
of service connection, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

The Rating Claim 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The service-connected disability is currently rated 10 
percent disabling by analogy to Diagnostic Code 7903.  Under 
Diagnostic Code 7903, the criteria for the next higher 
rating, 30 percent, are fatigability, constipation, and 
mental sluggishness.

Also applicable is Diagnostic Code 6354.  Under Diagnostic 
Code 6354, the criteria for the next higher rating, 20 
percent, are nearly constant and restrict routine daily  
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of  
incapacitation of at least two but less than four weeks total 
duration per year.  The condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.

Factual Background

As to the claimed weight loss, medical records dated from 
1999 to 2006 show her weight consistently between the low 
120s and the low 130s. 

On VA examination in March 2003, the veteran complained of 
problems with fatigue, intermittent night sweats, anxiety, 
depression, and a poor appetite.  The veteran also reported 
that her weight had dropped to 113 pounds several years 
earlier by know she weighed 127 pounds.  The veteran 
indicated that she exercised to improve her appetite and to 
help her sleep.  

On VA Gulf War examination in September 2003, the veteran 
complained that her weight and appetite have been up and down 
since 1992 with a low of 113 pounds and a high of 131 pounds.  
As to her fatigue, she reported that it has been constant in 
the last two or three years and is being treated with some 
success by seeing a nutritionist and taking supplements.  As 
to night sweats, she reported that she averages one or two 
episodes a month since 1992 but without fever or chills.  
After another normal examination in which she weighed 130 
pounds, the diagnoses included chronic fatigue, recurrent 
weight loss stable at the current time, loss of appetite 
stable at the current time, history of an undiagnosed 
illness, and night sweats.

On VA examination in October 2004, the veteran complained of 
chronic fatigue since 1993 with working from 8 am to 7 pm, 
feeling drained and tired after work, going to sleep without 
eating due to a very poor appetite and waking-up without 
feeling refreshed.  

The veteran also complained of increasingly severe night 
sweats that require her to change her clothing.  After 
another normal examination in which she weighed 128 pounds, 
the diagnoses included features suggestive of chronic fatigue 
syndrome. 

Analysis

While the record shows that the veteran has fatigue, 
occasional weight loss, night sweats, and loss of appetite, 
mental sluggishness or other physical complications, such as 
constipation, have not been shown and the criteria for a 
rating higher than 10 percent under Diagnostic Code 7903 have 
not been demonstrated.

Nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or periods of 
incapacitation of at least two but less than four weeks total 
duration per year, requiring bed rest and treatment by a 
physician, have not been shown and the criteria for a rating 
higher than 10 percent under Diagnostic Code 6354 have not 
been demonstrated.  

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

                                                                  
(The Order follows on the next page.). 






ORDER

Service connection for varicose veins secondary to service-
connected left and right foot bunionectomies is denied.

Service connection for a chronic disability manifested by 
abnormal pap smears to include as an undiagnosed illness is 
denied.

Service connection for a chronic disability manifested by 
loss of hair to include as an undiagnosed illness is denied.

A rating higher than 10 percent for an undiagnosed illness 
manifested by fatigue, weight loss, night sweats, and loss of 
appetite is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


